Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION
1.	This is in response to application filed on August 12, 2021 in which claim 1-21 are presented for examination.
					Status of claims
2.	Claims 1-21 are pending, of which claims 1, 20 and 21 are in independent form. 

Response to Arguments
3.	Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit configured to control” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim limitation “1-19” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No association between the structure and the function can be found in the specification and therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



6.	Claim 1-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over McKenzie (US PG Pub 2017/0322623) published on November 09, 2017 in view of Nister (US PG Pub 2014/0002341) published on January 2, 2014.

	As per claim 1, 20 and 21, McKenzie teaches An information processing apparatus comprising: 
a detecting unit configured to detect, based on line of sight information that indicates a line of sight of a user, a gaze point of the user on a plurality of key objects that are used to input information and that are displayed by a display unit(fig 5 G, 6A-F 7D-E Para[0047-0049] discloses user making selection by gazing on the keyboard, as taught by McKenzie); and 
	a control unit configured to control the display unit to display, by using a position of the detected gaze point as a reference (Fig 6A-E Para[0004-0005]][0037-0038] eye gaze on particular key of the keyboard, as taught by McKenzie), input candidate information that is associated with at least one of the plurality of key objects(Para[004-005][0024-0029][0037-0038] fig 6A-E, 7A-D information corresponds to key (e.g. h, e , l) and selected based on eye gaze input, as taught by McKenzie), 
and wherein the detecting unit and the control unit are each implemented via at least one processor(Para[0005] e,g, executed by processor, as taught by McKenzie).
	McKenzie does not explicitly teach wherein the input candidate information configured to be selected based on the gaze point, wherein the control unit controls the display to display the input candidate information for a predetermined time that is determined according to a number of pieces of data included in the input candidate information, and wherein the detecting unit and the control unit are each implemented via at least one processor.
	On the other hand, Nister teaches wherein the input candidate information configured to be selected based on the gaze point(Para[0019] user selects the input by gazing on the keyboard, as taught by Nister), wherein the control unit controls the display to display the input candidate information for a predetermined time that is determined according to a number of pieces of data included in the input candidate information(Para[0019-0023] fig 2 user selects the input by gazing on the keyboard.  Possible likely input word being displayed corresponding to the input word, as taught by Nister), 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify McKenzie invention with the teaching of Nister because doing so would result in increased efficiency by allowing loosely-matching likely terms to be identified, which may introduce larger error yet compensate for a large amount of stray or other gaze issues.
	
	As per claim 2, The combination of McKenzie and Nister teaches wherein the control unit controls the display [[unit]] so as to allow a position of the displayed input candidate information to follow the position of the gaze point (fig 6A-E, 7A-D, as taught by McKenzie). 

6.	Claims 3-19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over McKenzie (US PG Pub 2017/0322623) published on November 09, 2017 in view of Nister (US PG Pub 2014/0002341) published on January 2, 2014 in further view of Kim (US PG Pub 2015/0029090) published on January 29, 2015.
	
	As per claim 3,  the combination of McKenzie and Nister teaches  that follows the position of the gaze point(fig 6A-E, as taught by McKenzie).
	The combination of McKenzie and Nister does not explicitly teach wherein the control unit limits the number of pieces of data of the selected input candidate information to be displayed,
	On the other hand, Kim teaches wherein the control unit limits the number of pieces od data of the selected input candidate information to be displayed(fig 3A-D Para[0027-0030][101-0109] only four suggestion being displayed around the key.  It is obvious to one ordinary skill in the art that only four suggested letter word can be displayed around the input key since input apparatus being a four-direction input apparatus or being in a four-direction input mod, as taught by Kim),
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify McKenzie and Nister invention with the teaching of Kim because doing so would result in improving user convenience and input accuracy when a character is suggested on the virtual keyboard.

	As per claim 4,  the combination of McKenzie and Nister does not explicitly teach  wherein, when the number of pieces of data of the selected input candidate information is greater than an upper limit, the control unit limits the number of pieces of data of the selected input candidate information to be displayed to the number that is less than or equal to the upper limit.
	On the other hand, Kim teaches wherein, when the number of pieces of data of the selected input candidate information is greater than an upper limit, the control unit limits the number of pieces of data of the selected input candidate information to be displayed to the number that is less than or equal to the upper limit(fig 3A-D Para[0027-0030][101-0109] only four suggestion being displayed around the key.  It is obvious to one ordinary skill in the art that only four suggested letter word can be displayed around the input key since input apparatus being a four-direction input apparatus or being in a four-direction input mod, as taught by Kim).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify McKenzie and Nister invention with the teaching of Kim because doing so would result in improving user convenience and input accuracy when a character is suggested on the virtual keyboard.

	As per claim 5, the combination McKenzie, Nister and Kim teaches  wherein, when a state in which none of the plurality of key objects have been selected after the input candidate information is displayed the predetermined time, the control unit controls the display [[unit]] to delete at least a part of the displayed input candidate information. (Para[0147], as taught by Kim).

	As per claim 6, the combination McKenzie, Nister and Kim teaches wherein the control [[unit]] controls the display unit such that the selected input candidate information is adjacent to one of the plurality of key objects(fig 3A-C, as taught by Kim) associated with a current position of the gaze point(fig 6A-C, as taught by McKenzie). 
	
	As per claim 7, the combination McKenzie, Nister and Kim teaches wherein the selected input candidate information includes a plurality of pieces of input candidate information sequentially selected based on the gaze point(fig 5G and 6D Para[0035][0041][0043], as taught by McKenzie), and the control unit controls the display [[unit]] such that the latest input candidate information out of the plurality of pieces of input candidate information is adjacent to one of the plurality of key objects that is associated with the current position of the gaze point(fig 5G and 6D Para[0035][0041][0043], as taught by McKenzie).

	As per claim 8, the combination McKenzie, Nister and Kim teaches wherein the control unit controls the display [[unit]] such that the plurality of pieces of input candidate information is arranged in a predetermined direction in the order in which the plurality of pieces of input candidate information has been selected (fig 6D Para[0035], as taught by McKenzie).

	As per claim 9, the combination McKenzie, Nister and Kim teaches wherein the predetermined direction is a horizontal direction (fig 3e, as taught by Kim), and the control unit controls the display [[unit]] such that the plurality of pieces of input candidate information is adjacent on the left side of one of the plurality of key objects(Fig 3e, as taught by Kim) that is associated with the current position of the gaze point(fig 6A, as taught by McKenzie).

	As per claim 10, the combination McKenzie, Nister and Kim teaches wherein the predetermined direction is a vertical direction, and the control unit controls the display [[unit]] such that the plurality of pieces of input candidate information is adjacent above one of the plurality of key objects that is associated with the current position of the gaze point(fig 6D, as taught by McKenzie).
	
	As per claim 12, the combination McKenzie, Nister and Kim teaches wherein the control unit controls the display [[unit]] such that an end portion of the plurality of pieces of input candidate information is superimposed on another key object that is adjacent to one of the plurality of key objects (fig 4, as taught by Kim) that is associated with the current position of the gaze point(fig 6D, as taught by McKenzie).

	As per claim 13, the combination McKenzie, Nister and Kim teaches wherein the control unit displays the selected input candidate information into an input field, superimposes the input field on at least one of the plurality of key objects (fig 4, as taught by Kim), and changes a relative positional relationship between the plurality of key objects and the input field such that one of the plurality of key objects that is associated with the current position of the gaze point is located inside the input field (fig 5G and 6D, as taught by McKenzie).

	As per claim 14, the combination McKenzie, Nister and Kim teaches wherein the control unit changes a display position of the plurality of key objects without changing the display position of the input field(fig 7D, as taught by McKenzie).

	As per claim 15, the combination McKenzie, Nister and Kim teaches wherein the control unit controls the display [[unit]] such that the input candidate information is stereoscopically disposed in front of the key objects in a depth direction when viewed from the user (fig 4, as taught by Kim).

	As per claim 16, the combination McKenzie, Nister and Kim teaches wherein the control unit controls the display [[unit]] to display an input field outside a display range of the plurality of key objects(fig 4-8, as taught by Kim), and the input candidate information selected based on the gaze point into the input field (fig 5G and 6D, as taught by McKenzie).

	As per claim 17, the combination McKenzie, NIster and Kim teaches wherein, when a predetermined condition related to the line of sight information is satisfied, the control unit maintains a display of at least a part of the input candidate information that is present in the input field while abbreviating or deleting at least the part of the display of the input candidate information that is present in the vicinity of the gaze point(Para[0147, as taught by Kim).

	As per claim 18, the combination McKenzie, Nister and Kim teaches wherein the control unit controls the display [[unit]] to display predictive input candidate information that is predicted based on the selected input candidate information and that can be selected based on the gaze point in the vicinity of the gaze point(fig 5G and 7D, as taught by McKenzie).

	As per claim 19, the combination McKenzie, NIster and Kim teaches wherein the detecting unit detects a distance from a virtual plane that is set in a virtual space and that includes the plurality of key objects to a viewpoint position of the user in the virtual space(fig 5A-d, as taught by McKenzie), and the control unit changes the number of pieces of data of the input candidate information based on the distance to the viewpoint position detected by the detecting unit(fig 4-8, as taught by Kim).

6.	Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over McKenzie (US PG Pub 2017/0322623) published on November 09, 2017 in view of Nister (US PG Pub 2014/0002341) published on January 2, 2014 in further view of Kim (US PG Pub 2015/0029090) published on January 29, 2015 in further view of Bi (US PG Pub 2015/0160855) published on June 11, 2015.

	As per claim 11, the combination McKenzie, Nister and Kim teaches plurality of key objects that is associated with the current position of the gaze point(fig 6C shows user gazing on a key, as taught by McKenzie),
The combination of McKenzie, Nister and Kim does not explicitly teach wherein the predetermined direction is a circumferential direction around one of the plurality of key objects, and the control unit controls the display unit such that the plurality of pieces of input candidate information is arrayed clockwise along the circumferential direction in the order in which the plurality of pieces of input candidate information has been selected.
	On the other hand, Bi teaches wherein the predetermined direction is a circumferential direction around one of the plurality of key objects(fig 4B and 6CPara[0040][0123-0124]discloses candidate word being displayed in circular form, as taught by Bi) , and the control unit controls the display [[unit]] such that the plurality of pieces of input candidate information is arrayed clockwise along the circumferential direction in the order in which the plurality of pieces of input candidate information has been selected(fig 4B and 6C Para[0040][0123-0124][0137-0139 discloses selectable candidate word being displayed in circular form.  It is obvious to one ordinary skill in the art that any circular formation can be clock or counter clockwise, as taught by Bi).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify McKenzie, Nister and Kim invention with the teaching of Bi because doing so would result in improved efficiency by placing the candidate word around the selected key.

	Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office 	action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of 	time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from 	the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 	mailing date of this final action and the advisory action is not mailed until after the end of the 	THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the 	date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 	calculated from the mailing date of the advisory action.  In no event, however, will the statutory 	period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should 	be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The 	examiner can normally be reached on Monday-Friday 8AM-5:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 	WILLIAM L BASHORE can be reached on 571-272-4088.  The fax phone number for the 	organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application 	Information Retrieval (PAIR) system.  Status information for published applications may be 	obtained from either Private PAIR or Public PAIR.  Status information for unpublished 	applications is available through Private PAIR only.  For more information about the PAIR system, 	see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 	system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 	like assistance from a USPTO Customer Service Representative or access to the automated 	information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        Sunday, November 27, 2022